PER CURIAM
Defendant appeals from a district court judgment dismissing her appeal of her conviction in municipal court for violating a municipal ordinance. In City of Klamath Falls v. Winters, 289 Or 757, 619 P2d 217 (1980), the Supreme Court held that a person who is convicted in municipal court and appeals that conviction to circuit court, pursuant to ORS 221.350 to ORS 221.390, may appeal an adverse decision of the circuit court to this court only if the case involves the constitutionality of the ordinance under which the defendant was convicted.
In 1985, the legislature amended ORS 221.350 to ORS 221.390 to channel appeals from municipal court convictions to the district court instead of the circuit court in counties which have both courts. Or Laws 1985, ch 342, §§ 16-19. Defendant appealed his municipal court conviction under those statutes, and her appeal to this court raises no issue challenging the constitutionality of the ordinance under which she was convicted. Therefore, we lack jurisdiction to hear defendant’s appeal.
Appeal dismissed.